[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
1. The plaintiff, as the record owner of the property, is aggrieved.
2. Real property located at and known as Lot 77, Morris Road in Prospect, Connecticut, which is owned by the plaintiff, Peter Sydoriak, (the "Lot"), is a lot which does not comply with the current Zoning Regulations of the Town of Prospect (The "Prospect Zoning Regulations"), as to lot area, width and minimum square. The "Lot" is more fully described in Volume 77, Page 217 of the Prospect Land Records.
3. Section 230.2(2) of the Prospect Zoning Regulations provides that:
  "Nonconformity of any improved or unimproved lot with the provisions of {the Prospect Zoning} Regulations concerning minimum lot area, frontage or minimum square shall not prevent the erection, enlargement, alteration, maintenance, replacement or rebuilding on such lot of a building or structure which as so erected, enlarged, altered, maintained, replaced or rebuilt shall comply with all of the other provisions of {the Prospect Zoning Regulations} for the zone in which it lies, provided that the nonconformity was not self-created, i.e., that the nonconformity did not result from a sale or transfer of contiguous land which made the lot nonconforming (or increased the nonconformity) as to area, frontage or minimum square requirements in effect on the date that the sale or transfer was made."
(Emphasis supplied) CT Page 7397
4. The Lot is a nonconforming lot in that the Lot does not comply with the lot area, width and minimum square requirements applicable to the Lot under the Prospect Zoning Regulations, which noncompliance did not result from a sale or transfer of contiguous land which made the Lot nonconforming (or increased the nonconformity) as to area, frontage or minimum square requirements on the date that the sale or transfer was made, as referenced in Section 230.2(2) of the Prospect Zoning Regulations, which allows for erection, enlargement, alteration, maintenance, replacement or building on such lot of a building or structure, as long as such building or structure as so erected, enlarged, altered, maintained, replaced or rebuilt complies with all of the other provisions of the Prospect Zoning Regulations for the zone in which it lies. It is found that the "Lot" is a "legal non-conforming lot" pursuant to the Prospect Zoning Regulations.
5. The plaintiff has the right to apply for one or more variances from the prospect Zoning Board of Appeals and that any such application for a variance will be decided on its merits in accordance with Connecticut law and the Prospect Zoning Regulations.
6. The Appeal is sustained. The plaintiff's "Lot is found to be a non-conforming lot" pursuant to the Prospect Zoning Regulations.
________________________, J. ROBERT L. HOLZBERG